             Case 2:20-cv-01119-BJR Document 35 Filed 08/04/20 Page 1 of 2



1                                                                 The Honorable Barbara J. Rothstein

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE

9    STATE OF WASHINGTON,                                 Case No. C20-01119-BJR

10                                 Plaintiff,             DEFENDANTS’ NOTICE OF NO
                    v.                                    OPPOSITION TO THE COUNCIL OF
11                                                        THE GREAT CITY SCHOOLS’
     BETSY DeVOS, in her official capacity as             MOTION FOR LEAVE TO FILE
12   Secretary of the United States Department of         AMICUS BRIEF
     Education; and the UNITED STATES
13   DEPARTMENT OF EDUCATION, a federal
     agency,
14
                                   Defendants.
15

16          COMES NOW Defendants, by and through their attorneys, Brian T. Moran, United

17   States Attorney for the Western District of Washington, and Kristin B. Johnson, Assistant

18   United States Attorney for said District, pursuant to the Court’s Minute Order directing

19   Defendants to respond no later than Tuesday, August 4, 2020, as to whether they object to the

20   Council of the Great City Schools’ Motion for Leave to File Amicus Brief, and file this notice

21   of no opposition. Dkt. 33. Defendants have reviewed the Council’s motion and proposed

22   amicus brief and do not oppose the motion.

23   //

24


      DEFENDANTS’ NOTICE OF NO OPPOSITION TO THE COUNCIL OF                   UNITED STATES ATTORNEY
                                                                             700 S TEWART S TREET, S UITE 5220
      THE GREAT CITY SCHOOLS’ MOTION FOR LEAVE TO FILE AMICUS
                                                                               S EATTLE, W ASHINGTON 98101
      BRIEF – 1 (C20-01119-BJR)                                                       (206) 553-7970
           Case 2:20-cv-01119-BJR Document 35 Filed 08/04/20 Page 2 of 2



1         DATED this 4th day of August, 2020.

2                                           Respectfully submitted,

3                                           BRIAN T. MORAN
                                            United States Attorney
4
                                            s/ Kristin B. Johnson               .
5                                           KRISTIN B. JOHNSON, WSBA #28189
                                            Assistant United States Attorney
6                                           United States Attorney=s Office
                                            700 Stewart Street, Suite 5220
7                                           Seattle, Washington 98101-1271
                                            Phone: 206-553-7970
8                                           Fax: 206-553-4067
                                            E-mail: kristin.b.johnson@usdoj.gov
9                                           Attorney for Defendants

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DEFENDANTS’ NOTICE OF NO OPPOSITION TO THE COUNCIL OF             UNITED STATES ATTORNEY
                                                                      700 S TEWART S TREET, S UITE 5220
     THE GREAT CITY SCHOOLS’ MOTION FOR LEAVE TO FILE AMICUS
                                                                        S EATTLE, W ASHINGTON 98101
     BRIEF – 2 (C20-01119-BJR)                                                 (206) 553-7970
